Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group II, claims 15-20, in the reply filed on 03/23/2021 is acknowledged.
Claims 1-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/23/2021.
Specification
The title of the instant specification contains the word “Improved”, which is not considered as part of the title of an invention (see MPEP 606). Appropriate action is required. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 15 and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by Peng et al. (US6200517, hereinafter referred to as Peng).
Regarding claim 15, Peng discloses a method of making an unfired extruded body (see Peng at the Abstract, disclosing a method for forming an article involving mixing powder, organic binder, solvent, and non-solvent into a shaped green structure), the method comprising the steps of: adding at least one mineral oil and at least one antioxidant to one or more ceramic ingredients or inorganic ceramic-forming ingredients (see Peng at Col. 12, lines 15-28, disclosing that inorganic powders, antioxidants, and mineral oil are mixed to form a batch); mixing the at least one mineral oil, the at least one antioxidant, and the one or more ceramic ingredients or inorganic ceramic-forming ingredients to form a batch mixture (see Peng at Col. 12, lines 15-28, disclosing that inorganic powders, antioxidants, and mineral oil are mixed to form a batch); and extruding the batch mixture through a forming die to form a green body (see Peng at Col. 3, lines 24-26, teaching the mixture is extruded through a die); wherein the at least one mineral oil includes greater than about 20 wt% alkanes with greater than 20 
Regarding claim 19, Peng discloses the antioxidant is added to the batch in an amount, by super-addition weight %, to adjust a thermal response of the green body during drying and firing (see Peng at Col. 2, lines 24-26, teaching antioxidants are added during firing to minimize or eliminate cracking during firing).
Regarding claim 20, Peng discloses firing the green body of claim 15 at temperatures and for processing times sufficient to form a porous ceramic body (see Peng at Table 3, Cases 1-9, disclosing fired ceramics with porosity).
Claim(s) 17 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Peng.
Regarding claim 17, while Peng does not explicitly disclose mineral oil has a kinematic viscosity of equal to or greater than about 1.9 cSt at 100 °C, the kinematic viscosity at 100 °C is a function of the composition of the mineral oil, and thus an inherent property. Products of identical composition may not have mutually exclusive properties. In re Spada 15 USPQ2d 1655,1658 (Fed. Circ. 1990).
It is well settled that when a claimed composition appears to be substantially the same as a composition disclosed in the prior art, the burden is properly upon the applicant to prove by way of tangible evidence that the prior art composition does not necessarily possess characteristics attributed to the CLAIMED composition.  In re Spada, 911 F.2d 705, 15 USPQ2d 1655 (Fed. Circ. 1990); In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980); In re Swinehart, 439 F.2d 2109, 169 USPQ 226 (CCPA 1971).
Although the prior art combination does not disclose the claimed properties, the claimed properties are deemed to naturally flow from the structure in the prior art combination, since the prior art combination teaches an invention with a substantially similar structure and chemical composition as the claimed invention. The burden is on the Applicants to prove otherwise. Furthermore, the Examiner respectfully submits that the U.S. Patent Office is not equipped with analytical instruments to test prior art compositions for the infinite number of ways that a subsequent applicant may present previously unmeasured characteristics. When as here, the prior art appears to contain the substantial ingredients and applicant's own disclosure supports the suitability of the prior art composition as the inventive composition component, the burden is properly shifted to applicant to show otherwise.
Regarding claim 18, while Peng does not explicitly disclose the antioxidant has a thermal degradation-rate peak temperature that is greater than a thermal degradation-rate peak temperature of the at least one mineral oil, the decomposition temperature is a function of the composition, and thus is an inherent property. As discussed above, Products of identical composition may not have mutually exclusive properties. In re Spada 15 USPQ2d 1655,1658 (Fed. Circ. 1990).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peng.
Regarding claim 16, Peng teaches the amount of oxidation-retarding agent used in practice is limited only to what is required. However the usual effective level of oxidation-retarding agents is about 0.1-5 wt. % (see Peng at Col. 9, lines 55-58), which overlaps with the claimed range of from about 0.01 wt % to about 0.45 wt%, by super addition, to the one or more ceramic ingredients or inorganic ceramic-forming ingredients. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (see MPEP 2144.05).
Conclusion
Although not relied upon to form the basis of a rejection, Applicant should be aware of Lewis (US20140117594, hereinafter referred to as Lewis) when drafting a response to this office action. 
Lewis is directed to a shaped green structure (see Lewis at [0045]) made from inorganic ceramic-forming ingredients (see Lewis at [0007]). The ceramic precursor batch composition disclosed herein may further comprise other additives such as surfactants, oil lubricants and pore-forming material (see Lewis at [0048]). Non-limiting examples of oil lubricants include light mineral oil (see Lewis at [0049]). Lewis discloses the inclusion of a heteroatom polyol may also be an 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMERON K MILLER whose telephone number is (571)272-4616.  The examiner can normally be reached on M-F 8:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571) 270-7875.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR 

/KARL E GROUP/Primary Examiner, Art Unit 1731                                                                                                                                                                                                        




/CAMERON K MILLER/Examiner, Art Unit 1731